Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Pages 1-4, filed 03/05/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Examiner has reconsidered his decision, and now considers that there are too many capping ligands and selecting the specific ligands of MCH and MEEAA, would be non-obvious since no reference teaches the combination of these specific ligands and the benefit to combine exactly 6-mercaptohexanol (MCH) and 2-[2-(2-methoxyethoxy)-ethoxy]-acetic acid (MEEAA) capping ligands.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a quantum dot comprising:

6-mercaptohexanol (MCH) and 2-[2-(2-methoxyethoxy)-ethoxy]-acetic acid (MEEAA) capping ligands”.
Claims 2-7 depend from  claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 8: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a quantum dot comprising:
“a colour filter array in optical communication with the source of blue light and containing a plurality of quantum dots, each quantum dot comprising: a core;
a layer substantially surrounding the core; and
6-mercaptohexanol (MCH) and 2-[2-(2-methoxyethoxy)-ethoxy]-acetic acid (MEEAA) capping ligands”.
Claims 9-20 depend from claim 8, and therefore, are allowed for the same reason as claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826